Citation Nr: 0335602	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  00-01 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a scar, residual of 
surgery in April 1979 for peptic ulcer disease, claimed as 
secondary to post-traumatic stress disorder.

2.  Entitlement to an effective date earlier than November 
21, 1986, for a grant of service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in April 1998 and March 2002 by the  
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

On April 3, 2000, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans' Law Judge.  
A transcript of that hearing is of record.

In July 2001, the Board remanded this case to the RO.  The 
case was returned to the Board in April 2003.

The Board notes that, in a statement received in September 
2002, the veteran asserted that prior final rating decisions 
in September 1979, April 1981, and December 1986, which 
denied entitlement to service connection for peptic ulcer 
disease or found that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for peptic ulcer disease, involved clear and 
unmistakable error (CUE).  Upon receipt of this CUE claim, 
the RO did not adjudicate the claim in a rating decision.  
Rather, the RO issued a Supplemental Statement of the Case 
(SSOC) in February 2003 addressing the CUE issue.  However, 
38 C.F.R. § 19.31(a) (2003) provides that in no case will an 
SSOC be used to announce decisions by an agency of original 
jurisdiction on issues not previously addressed in the 
Statement of the Case (SOC).  In addition, a recent 
regulatory amendment eliminated the provision of 38 C.F.R. 
§ 20.302(c) which provided that, if an SSOC covers issues 
that were not included in the original SOC, a substantive 
appeal must be filed with respect to those issues within 60 
days in order to perfect an appeal with respect to the 
additional issues.  See 68 Fed. Reg. 64805-64806 (November 
17, 2003).  Therefore, the issue of whether the rating 
decisions of September 1979, April 1981, and December 1986 
involved CUE is referred to the RO for adjudication and, if 
the decision is adverse to the veteran, notification to him 
of his procedural and appellate rights.

The Board notes that the veteran is in receipt of an 
evaluation of 100 percent for post-traumatic stress disorder 
(PTSD) from May 1987.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that 
surgery in April 1979 for peptic ulcer disease was related to 
aggravation of peptic ulcer disease by PTSD or otherwise 
related to PTSD.

2.  The date of claim for service connection for peptic ulcer 
disease as secondary to PTSD was November 21, 1986.

3.  Entitlement to service connection for peptic ulcer 
disease as secondary to PTSD did not arise later than 
November 21, 1986.


CONCLUSIONS OF LAW

1.  A scar, residual of surgery in April 1979 for peptic 
ulcer disease, was not proximately due to or the result of 
PTSD and was not aggravated by PTSD.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 
Vet. App. 439 (1995).

2.  Entitlement to an effective date earlier than November 
21, 1986, for a grant of service connection for peptic ulcer 
disease is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  In 
a September 2001 letter, the RO notified the veteran of the 
evidence which he might submit in support of his earlier 
effective date claim.  With regard to the veteran's claim for 
service connection for a scar, residual of surgery in 1979 
for peptic ulcer disease, the RO determined that a records 
review and opinion by a physician were needed to substantiate 
the claim.  The medical records review and opinion were 
completed in December 2001.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claims on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).




I. Service Connection Claim

The record reveals that a rating decision in September 1979 
denied entitlement to service connection for stomach ulcers 
on a direct basis or as a chronic disease on a presumptive 
basis.  The veteran did not appeal that rating decision to 
the Board and, consequently, the rating decision of September 
1979 became final.  See 38 U.S.C.A. § 7105 (West 2002).  A 
decision of the Board in April 1984 found that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for peptic ulcer disease.  
The Board's April 1984 decision is final  See 38 U.S.C.A. 
§ 7104(b) (West 2002).

In November 1986, the veteran filed a claim of entitlement to 
service connection for peptic ulcer disease as secondary to 
service connected PTSD.  Pursuant to 38 C.F.R. § 3.310(a) and 
Allen v. Brown, 7 Vet. App. 439 (1995), which held that 
secondary service-connection may be granted for the degree to 
which a non-service-connected disorder is aggravated by a 
service-connected disorder, a rating decision in April 1998 
granted entitlement to service connection for the degree of 
aggravation of peptic ulcer disease which was attributable to 
service connected PTSD and assigned a non-compensable (zero 
percent) evaluation.  In a written argument dated in April 
2001, the veteran's representative argued that the veteran 
should be entitled to a compensable evaluation for peptic 
ulcer disease because he complained that the surgical scar 
from surgery in April 1979 for peptic ulcer disease was 
tender.  The Board finds  that, by that statement, the 
veteran's representative asserted that the veteran had a 
currently disabling scar from the April 1979 surgery and 
raised the issue of entitlement to service connection for 
such scar as secondary to PTSD.  The Board finds that, by 
this secondary service connection claim, the veteran's 
representative was seeking to have secondary service 
connection for peptic ulcer disease, granted by the rating 
decision of April 1998, expanded to include a scar, residual 
of surgery in April 1979 for peptic ulcer disease.

There is no competent medical evidence of record that the 
veteran has a scar from the April 1979 surgery for peptic 
ulcer disease which is objectively tender or painful or 
otherwise disabling.  However, in this decision, the Board 
will not decide the claim for service connection for a scar, 
residual of surgery in April 1979 for peptic ulcer disease, 
on the basis of whether or not any such scar is productive of 
current disability.  It is not necessary to reach that issue, 
because the issue of whether the surgery in April 1979 was 
indicated by aggravation of peptic ulcer disease attributable 
to service connected PTSD must first be addressed.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.  
See 38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The record shows that, in March 1979, an 
esophagogastroduodenoscopy revealed a pre-pyloric ulcer and 2 
duodenal ulcers.  In April 1979, the veteran underwent a 
truncal vagotomy and antrectomy with formation of a Billroth 
II reanastomosis. 

After receipt of the claim for service connection for a scar, 
residual of surgery in April 1979 for peptic ulcer disease, 
as secondary to PTSD, the RO requested that a VA specialist 
in gastroenterology review the veteran's pertinent medical 
records in the claims file and offer an opinion on the 
question of whether it is at least as likely as not that the 
veteran's 1979 surgery was necessary due to the effects of 
service connected PTSD.  As requested, a VA physician 
performed the records review and, in December 2001, reported 
his findings and opinion.

The reviewing physician noted that, at the time of 
postservice surgery in April 1979, an ulcer was penetrating 
into the pancreas.  He reported that, although it is 
acknowledged that psychological stress can increase symptoms 
related to ulcer disease and other varieties of dyspepsia, 
there was an actual organic indication for the veteran's 
surgery in April 1979 and it was not done just for 
symptomatic control.  He stated that a prior VA examiner in 
1998 had noted that the majority of duodenal ulcers are 
caused by Heliobacter and that a Heliobacter serology on the 
veteran indicated prior infection.  The reviewing physician 
reported that, although Heliobacter was unknown in 1979, it 
is by far  the most likely etiology of the veteran's peptic 
ulcer disease.  He stated an opinion that it is not only less 
likely than not that the veteran's PTSD caused his ulcer 
disease and, therefore, the need for surgery but it is highly 
likely that the proximate cause for all this was Heliobacter 
pylori infection.  He noted that prior VA gastrointestinal 
examiners in 1993 and 1998 had also reported that PTSD does 
not cause peptic ulcer disease.

In a February 2003 SSOC, the RO notified the veteran of the 
findings of the VA records reviewer in December 2001.  The 
veteran has not submitted any medical opinion to the effect 
that surgery in April 1979 for peptic ulcer disease was 
related to the psychological stress of PTSD symptomatology or 
otherwise related to PTSD.  There is thus no medical evidence 
contrary the findings and opinion of the reviewing VA 
physician in December 2001.  In the absence of any competent 
medical evidence in support of the claim for service 
connection for a scar, residual of surgery in April 1979 for 
peptic ulcer disease, the Board finds that the preponderance 
of the credible evidence of record is against the claim.  
Entitlement to secondary service connection for a scar, 
residual of surgery in April 1979 for peptic ulcer disease, 
is not established.  See 38 C.F.R. § 3.310(a) (2003); Allen 
v. Brown, 7 Vet. App. 439 (1995).

II. Earlier Effective Date Claim
 
As noted above, after a final decision of the Board in April 
1984, finding that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for peptic ulcer disease, on November 21, 1986, 
the veteran filed a claim of entitlement to service 
connection for peptic ulcer disease as secondary to PTSD, 
which was a new claim.  The rating decision in April 1998 
granted entitlement to service connection for peptic ulcer 
disease as secondary to PTSD on the basis of aggravation, 
effective September 5, 1991.  During the pendency of the 
current appeal, a rating decision in January 2003 assigned 
November 21, 1986, the date of claim, as the effective date 
of the grant of service connection for peptic ulcer disease.

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  The effective 
date of an award of disability compensation based on direct 
service connection shall be the day following the veteran's 
separation from active service or the date entitlement arose 
if a claim is received within one year after separation from 
service; otherwise, the effective date shall be the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400(b)(ii)(B)(2) (2002).

Applicable regulations provide that any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant or her duly 
authorized representative may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2003).  The United States Court of Appeals for 
the Federal Circuit has held that 38 C.F.R. § 3.155(a) does 
not deal with or authorize oral informal claims.  See 
Rodriguez v. West, 189 F.3d 1351, 1353-4 (1999).  The Court 
stated that 38 C.F.R. § 3.1(p) defines "claim", informal as 
well as formal, as a "communication in writing" and when 
38 C.F.R. § 3.155(a) refers to "an informal claim", it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing".

As noted above, direct service connection was not granted for 
peptic ulcer disease in this case.  Rather, the rating 
decision in April 1998 granted service connection for the 
degree of aggravation of peptic ulcer disease attributable to 
service connected PTSD.  Therefore, the effective date of the 
grant of service connection must be the date of claim or date 
entitlement arose, whichever is the later, and not the day 
after the veteran's separation from service.  See 38 C.F.R. 
§ 3.400 (2003).  Furthermore, a claim for service connection 
must be in writing.  See 38 C.F.R. §§ 3.1(p), 3.155(a); 
Rodriguez v. West, 189 F.3d 1351, 1353-4 (1999).  In the 
instant case, a claim in writing by the veteran or his 
representative for service connection for peptic ulcer 
disease as secondary to PTSD was not received prior to 
November 21, 1986.  There is thus no basis on which to allow 
an effective date earlier than November 21, 1986, for the 
grant of secondary service connection for peptic ulcer 
disease, because the effective date must be the date of claim 
or the date entitlement arose, whichever is later, and that 
means that the effective date of the grant of service 
connection may not be earlier than the date of claim.  

The veteran's PTSD was diagnosed at a VA psychiatric 
examination in June 1983.  A rating decision in June 1983 
granted entitlement to service connection for PTSD effective 
March 1, 1983, the date of claim for that benefit.

A VA gastrointestinal (GI) examiner in April 1993 found that 
the likely time of onset of the veteran's duodenal ulcer 
disease was in late February 1979.

At a VA  GI examination in March 1998, the examiner noted 
that, "According to the veteran, he has about 4-5 episodes 
of post-traumatic stress syndrome exaggerations every month 
and during this time he also experiences abdominal pain 
associated with nausea, vomiting, and, sometimes, bloody 
stools."

Based on the fact that the veteran has suffered from PTSD 
symptoms at least since 1983 and on his history of abdominal 
symptoms on a recurring basis since surgery in April 1979, 
the Board finds that it is reasonable to conclude that PTSD 
symptomatology was aggravating the veteran's peptic ulcer 
disease prior to November 21, 1986, the date of his claim for 
secondary service connection for peptic ulcer disease.  Such 
being the case, the Board finds that entitlement to secondary 
service connection for peptic ulcer disease did not arise 
later than November 21, 1986.  As the date of claim was later 
than the date entitlement arose, the effective date for the 
grant of entitlement to service connection for peptic ulcer 
disease as secondary to PTSD must be November 21, 1986, the 
date of claim.  Therefore, entitlement to an effective date 
earlier than November 21, 1986, for a grant of service 
connection for peptic ulcer disease is not established.  See 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).

III. Benefit of Doubt Doctrine
 
 As the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002). 
 

ORDER

Entitlement to service connection for a scar, residual of 
surgery in April 1979 for peptic ulcer disease, claimed as 
secondary to post-traumatic stress disorder, is denied.

Entitlement to an effective date earlier than November 21, 
1986, for a grant of service connection for peptic ulcer 
disease is denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



